         Case 3:17-cv-01837-MWB Document 35 Filed 04/29/20 Page 1 of 16




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    MARSHA M. BLISS,                                      No. 3:17-CV-1837

                Plaintiff,                                (Judge Brann)

         v.

    LABORERS INTERNATIONAL
    UNION OF NORTH AMERCIA
    LOCAL 158 and
    ROBERT SLICK, BUSINESS
    AGENT,

                Defendants.

                              MEMORANDUM OPINION

                                       APRIL 29, 2020

        Presently before this Court is a second motion for summary judgment (Doc.

30) filed by Defendants Laborers International Union of North America

(“LIUNA”) Local 158 and Robert Slick, Business Agent (“Defendants”). Because

material questions of fact exist, the motion will be denied.

I.      BACKGROUND1
        Plaintiff Marsha Bliss (“Bliss”) at all relevant times was a member of

LIUNA Local 1076 out of Michigan. (Doc. 33-4, Pl.’s Aff. ¶ 2; Doc. 1, Compl. ¶

13). Defendant LIUNA Local 158 is a labor union local dealing with, among other



1
     This case was reassigned to the undersigned following the death of the Honorable James M.
     Munley in March of 2020.
                                               1
       Case 3:17-cv-01837-MWB Document 35 Filed 04/29/20 Page 2 of 16




things, referring laborers to work in the pipeline construction industry in

Northeastern Pennsylvania. (Doc. 1, Compl. 7). Defendant Robert Slick is Local

158’s Business Agent. (Doc. 1, Compl. ¶ 8).

       As a labor union, Defendant Local 158 received requests for laborers from

employers in the pipeline construction business. The Local, through its Business

Agent, would then refer members of LIUNA for the jobs. Plaintiff attempted to

obtain pipeline construction work through Defendant LIUNA Local 158 as an

“out-of-towner” or “traveler” as she belonged to a local out of Michigan. (Doc.

33- Pl.’s Aff. ¶ 3).

       Bliss asserts that although initially Local 158 referred her for jobs, such

referrals stopped being made in or about 2013. At the time she initially contacted

Local 158, Ronald Tomasetti was its Business Agent. (Doc. 33, Pl.’s Aff. ¶ 3). In

October 2011, Tomasetti referred Bliss to a job which lasted approximately one

month. (Id. ¶ 7). In April 2012, Tomasetti referred Bliss to another job which

ended in October 2012. (Id. ¶ 8). The next time Bliss contacted Local 158, it had

a new business agent, Defendant Robert Slick. (Id. ¶ 10). Defendant Slick

informed Bliss that as a “traveler” she would be placed on the “out-of-work” list

and once all of his “guys” - that is Local 158 members - had jobs, he could then

refer her. (Id.¶ 11). In August 2013, Defendant Slick referred Bliss to a job as a

flagger for a company doing a pipeline job. (Id. ¶ 15). The job lasted


                                           2
        Case 3:17-cv-01837-MWB Document 35 Filed 04/29/20 Page 3 of 16




approximately seven weeks. (Id.) That was the last referral she received from

Defendants. Bliss claims that from 2014 through 2017, she received no referrals

although similarly situated male union members continued to receive referrals

from Defendant Slick. (Id. ¶ 19).

       Based upon these allegations,2 Bliss filed the instant two-count employment

discrimination complaint asserting causes of action for: Count 1 – Sex

discrimination pursuant to Title VII of the Civil Rights Act of 1964 and Count 2 –

Retaliation under 42 U.S.C. § 1981 and Title VII of the Civil Rights Act of 1964.

(Doc. 1, Compl. ¶ ¶ 25-35). Plaintiff’s complaint seeks both compensatory and

punitive damages. (Id., Ad Damnum Clause).

       As noted above, this is Defendants’ second motion for summary judgment

(Doc. 30-31). Judge Munley previously denied summary judgment to the

Defendants by Memorandum and Order in May 2019 (Doc. 24-25), but

subsequently permitted the Defendants to renew this dispositive motion following

the re-opening of discovery to further develop the case. (Doc. 26-29).

       In accordance with the following reasoning, Defendants’ motion for

summary judgment will be denied.




2
    The facts will be addressed with greater specificity below where appropriate.
                                                3
       Case 3:17-cv-01837-MWB Document 35 Filed 04/29/20 Page 4 of 16




II.   LEGAL STANDARD
      Summary judgment is granted when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a). A dispute is “genuine if a reasonable trier-of-

fact could find in favor of the non-movant,” and “material if it could affect the

outcome of the case.” Lichtenstein v. Univ. of Pittsburgh Medical Ctr., 691 F.3d

294, 300 (3d Cir. 2012) (citing Anderson v. Liberty Lobby, 477 U.S. 242, 248, 252

(1986)). To defeat a motion for summary judgment, the nonmoving party must

point to evidence in the record that would allow a jury to rule in that party’s favor.

FED R. CIV. P. 56(a); Liberty Lobby, 477 U.S. at 249. When deciding whether to

grant summary judgment, a court should draw all reasonable inferences in favor of

the non-moving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 587 (1986) (citation omitted).

      “In employment discrimination cases, the summary judgment standard ‘is

applied with added rigor’ because ‘intent and credibility are crucial issues.’”

Walden v. St. Gobain Corp., 323 F. Supp. 2d 637, 641 (E.D. Pa. 2004) (quoting

Stewart v. Rutgers Univ., 120 F.3d 426, 431 (3d Cir. 1997)). “Employment

discrimination cases center around a single question: why did the employer take an

adverse employment action against plaintiff? Because this ‘is clearly a factual

question,’ Chipollini v. Spencer Gifts, Inc., 814 F.2d 893, 899 (3d Cir. 1987),

summary judgment is in fact rarely appropriate in this type of case. Simply ‘by
                                           4
       Case 3:17-cv-01837-MWB Document 35 Filed 04/29/20 Page 5 of 16




pointing to evidence which calls into question the defendant’s intent, the plaintiff

raises an issue of material fact which, if genuine, is sufficient to preclude summary

judgment.’ Id. See Sempier v. Johnson & Higgins, 45 F.3d 724, 732-33 (3d Cir.

1995) (cases in which plaintiff attacks employer’s stated reasons for adverse

employment action ‘must be resolved by a jury and cannot be resolved on

summary judgment’).” Marzano v. Computer Science Corp., 91 F.3d 497, 509-510

(3d Cir. 1996).

III.   DISCUSSION

       Plaintiff’s complaint asserts a claim for sex discrimination and a claim for

retaliation. Plaintiff seeks compensatory and punitive damages. Defendants

challenge all of Bliss’s claims and also raise a statute of limitations issue. The

Court will address each issue in turn.

       A.    Count 1, sex discrimination, Title VII of the Civil Rights Act of
             1964

       Plaintiff’s first cause of action is for sex discrimination in violation of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (Doc. 1, Compl. ¶¶

25-30). She asserts that she was treated less favorably as a female than similarly

situated males with regard to job referrals from the defendants. (Id.) Bliss asserts

that due to the discrimination she sustained lost earnings, severe emotional and

psychological distress, lost self-esteem and lost future earning power. (Id. ¶ 29).

Defendants again move for summary judgment on this count and argue that the
                                            5
       Case 3:17-cv-01837-MWB Document 35 Filed 04/29/20 Page 6 of 16




undisputed facts reveal that Bliss is not entitled to relief. The Court respectfully

disagrees.

      A plaintiff asserting an employment discrimination claim may establish a

violation of the law in one of two ways. First, she may present direct evidence of

discrimination. See Connors v. Chrysler Fin. Corp., 160 F.3d 971, 976 (3d Cir.

1998). If the plaintiff does not provide direct evidence of discrimination, as is the

case here, she may proceed with indirect evidence under the McDonnell Douglas

analysis. See McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973); Fakete v.

Aetna, Inc., 308 F.3d 335, 337 (3d Cir. 2002).

      In cases of indirect evidence, a plaintiff must first make a prima facie

showing of discrimination. Pivirotto v. Innovative Systems, Inc.,191 F.3d 344, 352

n.4 (3d Cir. 1999). If the plaintiff cannot do so, the defendant is entitled to

summary judgment. Id. If the plaintiff does establish a prima facie case, the

defendant must produce some evidence of a legitimate, nondiscriminatory reason

for the adverse employment action. Id. Once it does so, the burden shifts back to

the plaintiff to prove by a preponderance of the evidence that the proffered reason

was pretextual and that unlawful discrimination was the real reason for the

employment action. Id.

      With regard to analyzing the plaintiff’s burden at the final step: Athe plaintiff

can survive summary judgment only if she submits evidence from which a


                                           6
       Case 3:17-cv-01837-MWB Document 35 Filed 04/29/20 Page 7 of 16




factfinder could reasonably either (1) disbelieve the employer=s articulated

legitimate reasons; or (2) believe that an invidious discriminatory reason was more

likely than not a motivating or determinative cause of the employer=s action.

Connors, 160 F.3d at 974, n.2.

      Accordingly, the first step in this case is to determine whether or not Bliss

has established a prima facie case. A prima facie case consists of the following:

(1) plaintiff was a member of a protected class; (2) she was qualified for the

position; (3) she suffered an adverse employment decision; and 4) under

circumstances that raise an inference of discriminatory action, the employer

continued to seek out individuals with qualifications similar to the plaintiff’s

qualifications to fill the position. Sarullo v. U.S. Postal Serv., 352 F.3d 789, 797

(3d Cir. 2003). The determination of whether a plaintiff has established a prima

facie case is a question of law that a court must decide. The Supreme Court has

explained that “[t]he burden in establishing a prima facie case of disparate

treatment is not onerous.” Anderson v. Wachovia Mortg. Corp., 621 F.3d 261, 271

(3d Cir. 2001) (quoting Tex Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253

(1981)).

      Here, Bliss has met all four elements of her prima facie case. It is

uncontested that she has met the first element as she is female, a class explicitly

protected by Title VII of the Civil Rights Act of 1964. Specifically, Title VII


                                           7
       Case 3:17-cv-01837-MWB Document 35 Filed 04/29/20 Page 8 of 16




makes it “an unlawful employment practice for an employer . . . to discriminate

against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s race, color, religion, sex, or

national origin . . . .” 42 U.S.C. § 2000e-2(a)(1).

      The second element that Bliss must establish is that she was qualified for the

position. Sarullo, 352 F.3d at 797. It appears that for purposes of the prima facie

case, she was qualified for the job referrals that she sought from the Defendants.

She belonged to the LIUNA and even though she did not belong specifically to

Defendant Local 158, it had authority to refer her as an “out-of-towner” or

“traveler”. She had received such referrals for pipeline work from Local 158 in

2011, 2012, and 2013. (Doc. 31-3, Pl.’s Depo. 9-11, 18; Defs.’ Statement of Facts

“SOF” ¶¶ 25, 29; Doc. 33 Pl’s Response to SOF ¶¶ 25, 29).

      The third element asks whether Bliss suffered an adverse employment

action. Sarullo, 352 F.3d at 797. Here, it is undisputed that since 2013, Bliss

received only one referral for pipeline employment. (Doc. 31-3, Pl.’s Dep. at 19).

The failure of the Defendants to refer her for additional work is an adverse

employment action.

      Bliss has also established the fourth element of her prima facie case – that

the adverse employment action occurred under circumstance which give rise to an

inference of unlawful discrimination. Sarullo, 352 F.3d at 797. Bliss has


                                           8
       Case 3:17-cv-01837-MWB Document 35 Filed 04/29/20 Page 9 of 16




submitted evidence that men, who were similarly situated to her, received job

referrals during the time when she was being passed over. (Doc. 33-6, Andrew

Hillard Aff; Doc. 33-5, William Hardy Aff.).

      Bliss has therefore established a prima facie case of employment

discrimination based upon her sex, and the analysis shifts to whether or not the

Defendants have provided legitimate non-discriminatory reasons for their actions.

Pivirotto,191 F.3d at 352 n.4. They present several such reasons. Defendants

claim the following: Plaintiff’s union card was invalid; she did not put her name on

the referral list after 2013; she was an apprentice and all jobs they had were for

journeymen; and finally, the Defendant Local had to place its own members first

before travelers.

      Bliss can move the analysis to the next stage if she presents evidence from

which a factfinder could reasonably either (1) disbelieve the employer=s articulated

legitimate reasons; or (2) believe that an invidious discriminatory reason was more

likely than not a motivating or determinative cause of the employer=s action.

Connors v. Chrysler Financial Corp., 160 F.3d 971, 974, n.2 (3d Cir. 1998).

“[T]he non-moving plaintiff must demonstrate such weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in the employer’s proffered

legitimate reasons for its action that a reasonable factfinder could rationally find

them unworthy of credence, and hence infer that the employer did not act for the


                                           9
      Case 3:17-cv-01837-MWB Document 35 Filed 04/29/20 Page 10 of 16




asserted non-discriminatory reasons.” Fuentes v. Perski, 32 F.3d 759, 765 (3d Cir.

1994) (emphasis in the original, quotation marks and citation omitted). The Court

will discuss each of the Defendants’ non-discriminatory reasons and the Bliss’s

response thereto.

             1.     Plaintiff’s Union Book

      Defendants first assert that Bliss’s union book was invalid and improperly

issued by a different local. (Doc. 31-1, Ronald Tomasetti Aff. ¶ 6; Doc. 31, Robert

Slick Aff. ¶ 6). They do not argue, however, that this was the reason that Plaintiff

was not referred for employment. In fact, Defendant Slick and the Local’s initial

Business Manager, Ronald Tomasetti, testified that Bliss’s union book was not a

factor in making pipeline referrals. (Doc. 33-1, Defendant Robert Slick Dep. at 53;

Doc. 33-2, Defendant Ronald Tomasetti Dep. at 29). Accordingly, the fact that her

union book may have been invalid is not a legitimate non-discriminatory reason for

Defendants’ actions toward Bliss.

             2.     Plaintiff’s name on referral list

      Next, Defendants claim that Bliss did not place her name on Local 158’s

referral list in any year after 2013. (Doc. 31-3, Pl. Dep. at 19). Evidently, their

argument is that because her name was not on the referral list she was not referred.

Plaintiff, however, indicates that she contacted Defendant Business Agent Slick on




                                          10
       Case 3:17-cv-01837-MWB Document 35 Filed 04/29/20 Page 11 of 16




a regular basis from 2014 through 2017 seeking referrals. (Doc. 33-4, Pl. Aff. ¶ ¶

19, 24).

       Defendants present no evidence that there was a formal referral list that Bliss

had to continuously, or even yearly, use to sign up. Further, they present no

evidence that her failure to sign up on the list, as opposed to making telephone

requests for referrals, was improper or the reason that she obtained no referrals.

The fact that Bliss did not place her name on a referral list in years since 2013 does

not provide a legitimate non-discriminatory excuse for Defendants’ failure to refer

Plaintiff.

             3.     Plaintiff’s status as an apprentice

       Next, Defendants claim that the only referral requests that they had from

employers were for journeymen, which is a step above Plaintiff’s status as an

apprentice. (Doc. 31-1, Ronald Tomasetti Aff. ¶¶ 7, 9; Doc. 31-2 Def. Robert

Slick Aff. at ¶¶ 7, 9). Bliss points out, however, that two male comparators,

William Hardy and Andrew Hillard, were also apprentices but continued to be

referred for employment in the relevant timeframe. (Doc. 33-6, Hillard Aff. ¶ 11,

Doc. 33-5, Hardy Aff. ¶ 11). Moreover, Defendant Slick and Ronald Tomasetti

both testified that the union members classification as “apprentice” was irrelevant

and not a consideration in making job referrals for pipeline work. (Doc. 33-1,

Slick Dep. at 49; Doc. 33-2, Tomasetti Dep. at 30-32). Additionally, Bliss has


                                          11
      Case 3:17-cv-01837-MWB Document 35 Filed 04/29/20 Page 12 of 16




submitted requests from employers to the union for laborers which do not make

any reference as to whether they should be apprentices or journeymen. (Doc. 33-3,

Pl.’s Ex. C, Various Requests for Laborers). These forms also request assistance

from the union in obtaining female participation. (Id.) Thus, Plaintiff has

countered Defendants alleged non-discriminatory reason for failing to refer her.

             4.    Plaintiff’s status as a traveler

      Defendants further argue that Bliss’s status as a “traveler”/“out of towner” as

opposed to being a member of Local 158 affected her referrals. Defendants

contend that they first referred members of Local 158, and subsequently only

referred travelers, when all their local members who sought work were employed.

During the relevant time period no referrals were made from the “out-of-town” list.

(Doc. 31-2, Tomasetti Aff. ¶ 7, Doc. 31-1, Slick Aff. ¶ 7). In this instance, Bliss

again points to Hardy and Hillard. They were both “travelers” and obtained

referrals from Defendant Slick in the relevant timeframe. (Doc. 33-4, Pl. Bliss Aff.

Ex D,¶ 19; Doc. 33-5, Hardy Aff. Ex. E, ¶¶ 13, 14, 17; Doc 33-6, Hillard Aff. ¶¶

11, 12, 13, 16). Hardy and Hillard both encouraged Bliss to continue to seek

pipeline referrals from Defendant Slick because they were members of LIUNA

1076 who were working in Local 158 jurisdictions and getting jobs referred from

Slick along with other male members of Local 1076. (Doc. 33-5, Hardy Aff. ¶ 12;

Doc. 33-6, Hillard Aff. ¶ 12).


                                         12
      Case 3:17-cv-01837-MWB Document 35 Filed 04/29/20 Page 13 of 16




      Plaintiff has thus countered and revealed material questions of fact with

regard to all of the Defendants’ legitimate non-discriminatory reasons. She has

also presented evidence as a genuine dispute of material fact that illegal sex

discrimination was the true reason for the employment action in that the males

similarly situated to her were treated differently. The application of the McDonnell

Douglas burden shifting analysis therefore reveals that summary judgment for the

Defendants on Plaintiff’s first cause of action is inappropriate.

      B.     Count II – Retaliation

      Plaintiff’s second cause of action is for retaliation in violation of 42 U.S.C. §

1981 and Title VII of the Civil Rights Act of 1964 against both Defendants. (Doc.

1, Compl. ¶¶ 31-35). Title VII prohibits an employer from “discriminat[ing]

against any individual . . . because [she] has opposed any practice made an

unlawful employment practice . . . or because [she] has made a charge, testified,

assisted, or participated in any manner in an investigation, proceeding, or

hearing….” 42 U.S.C. § 2000e-3(a). A plaintiff proves retaliation by

demonstrating: “(1) she engaged in activity protected by Title VII; (2) the

employer took an adverse employment action against her; and (3) there was a

causal connection between her participation in the protected activity and the

adverse employment action.” Moore v. City of Phila., 461 F.3d 331, 340-41 (3d

Cir. 2006) (internal quotation marks and citation omitted).


                                          13
         Case 3:17-cv-01837-MWB Document 35 Filed 04/29/20 Page 14 of 16




         Here, Bliss alleges she “complained about sex discrimination both

informally and formally to Defendant Robert Slick and was retaliated against for

the complaints.” (Id. ¶ 32). Defendants argue that the retaliation claim fails

because the only retaliation Plaintiff claims is lack of referrals. Defendant relies

on its arguments above that it had legitimate non-discriminatory reasons for failing

to refer Bliss. According to the Defendants then, the retaliation claim must fail.

As set forth above, however, material questions of fact exist as to whether

Defendants failed to refer Bliss due to invidious discrimination. The Defendants’

motion for summary judgment as to Count II, regarding retaliation, likewise lacks

merit.

         C.    Punitive damages

         Plaintiff seeks the imposition of punitive damages. (Doc. 1, Ad Damnum

Clause ¶ (d) foll. ¶ 40). Defendants also seeks summary judgment on this claim.

Defendants largely rely on their previous arguments that they did not discriminate,

and thus punitive damages should not be imposed. As noted above, genuine issues

of material fact exist as to whether or not Defendants discriminated against the

Plaintiff. Thus, that basis for judgment on the punitive damages claim is without

merit.

         Defendants also argue “there was no evidence of reckless indifference or

malice by refusals to place Plaintiff in a job, as there was no opportunity to place


                                          14
        Case 3:17-cv-01837-MWB Document 35 Filed 04/29/20 Page 15 of 16




her in a job without skipping over Local Union members.” (Doc. 32, Defs.’ Brief

at 14). As this Court has found genuine issues of material fact with regard to

Defendants’ position, and as Defendants have presented no valid reason to be

granted judgment on the punitive damages claim, their motion in this respect will

be denied.

       D.      Statute of limitations

       Lastly, Defendants argue that Bliss’s claims are barred by the statute of

limitations. Defendants present three sentences in their brief dealing with the

statute of limitations; from these sentences it is difficult to discern the defense

argument. Defendants appear to contend that Plaintiff was not on the referral list

during 2014 through 2017 and no discrimination could have occurred in those

years because Plaintiff had not placed herself on the list.

       As I have previously found that Plaintiff has presented evidence that she

sought referrals from 2014 through 2017,3 Defendants’ motion for summary

judgment based upon a statute of limitations argument will also be denied.



3
    To the extent that we can analyze the issue based upon the record before us, it appears that
    plaintiff has met the statute of limitations. As a prerequisite to filing a civil action under
    Title VII for employment discrimination, a claimant must first file a complaint with the
    Equal Employment Opportunity Commission (“EEOC”). After review of the case, the
    EEOC may issue a “right to sue” letter to the claimant. The claimant has ninety days from
    the date of notice of the right to sue letter to file suit. 42 U.S.C § 2000e-5. Here plaintiff
    filed a charge of discrimination with the EEOC on or about March 20, 2015. (Doc. 1,
    Compl. ¶ 22). The EEOC issued a notice of right-to-sue on July 17, 2017 (Id. ¶ 23), and
    plaintiff filed the instant case within ninety days on October 6, 2019. (Id.)
                                                 15
      Case 3:17-cv-01837-MWB Document 35 Filed 04/29/20 Page 16 of 16




IV.   CONCLUSION

      Marsha Bliss has established genuine issues of material fact with regard to

each of the proposed legitimate non-discriminatory reasons for the failure of the

Defendants to refer her for work. For the same reasons, Defendants’ motion for

summary judgment on Plaintiff’s retaliation and punitive damages claims lacks

merit. Defendants have further provided no grounds upon which to grant summary

judgment based upon the statute of limitations. The motion for summary judgment

is therefore denied.

      An appropriate Order follows.

                                              BY THE COURT:

                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge




                                         16
